IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 98-50476
                              Summary Calendar
                           _____________________


WENDELL MORRIS ROBERSON,

                                                      Plaintiff-Appellant,

                                     versus

DAN MORALES, Attorney General;
JOHN C. BARTON; WILLIAM K.
HERRING; JOHN B. WORLEY,

                                                     Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (A-96-CV-445)
_________________________________________________________________

                                 July 8, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Wendell Morris Roberson, Texas prisoner #443120, appeals the

district    court’s     grant   of   summary   judgment   in    favor   of   the

defendants and the dismissal of his civil rights complaint.                   He

argues     that   his   pleadings     established   that       the   defendants

intentionally withheld the state record from him in his previous

federal habeas case and that they violated his due process and

equal protection rights, his right to self-representation, and his

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
right of access to the courts.         He also challenges the magistrate

judge’s denial of his motion for an extension of time in order to

conduct discovery.

       Roberson’s civil rights complaint alleged that the defendants

failed to provide Roberson with the state record in his previous 28

U.S.C. § 2254 case, that he was entitled to receive the state

record, and that the district court in the habeas case had twice

ordered the state to provide Roberson with the record.

       We review the district court’s grant of summary judgment de

novo.   Guillory v. Domtar Industries, Inc., 95 F.3d 1320, 1326 (5th

Cir.    1996).    Under    the   doctrine   of    qualified    immunity,     the

defendants are entitled to a judgment as a matter of law if their

actions   were    objectively    reasonable      in   the   light   of   clearly

established law existing at the time of the alleged offense.                 See

Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).                 Whether

a   defendant    is   entitled   to   qualified   immunity     is   a    two-step

inquiry, and the first question is whether the plaintiff alleged

the violation of a clearly established constitutional right.                 See

Seigert v. Gilley, 500 U.S. 226, 232 (1991).

       Rule 5 of the Rules Governing § 2254 Cases does not require

the respondent to serve the petitioner with a copy of the state

record, but rather requires only that the respondent submit into

the habeas record those portions of the state record he or the

court deems relevant.      Roberson cites to no authority stating that

he was entitled to receive the state record.            Furthermore, the two




                                       2
orders of the district court in Roberson’s § 2254 case required

only that the respondent produce documents for the record, not that

the documents had to be provided to Roberson.             Roberson failed to

establish    that    the   defendants   violated     a   clearly   established

constitutional right by not providing him with the state record,

and the defendants were thus entitled to qualified immunity.                  See

Seigert, 500 U.S. at 232.

       Furthermore, any discovery Roberson sought in order to prove

the defendants’ alleged unreasonable motives with not providing him

with   the   state    record   would    not   have   assisted      Roberson   in

overcoming    the    qualified   immunity     defense.       The     denial   of

Roberson’s discovery motion was not an abuse of discretion.                   See

King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994); Marshall v.

Norwood, 741 F.2d 761, 764 (5th Cir. 1984).              The judgment of the

district court is

                                                            A F F I R M E D.1




        1
       Roberson’s motion to supplement the record on appeal is
GRANTED.




                                        3